Erlanger, J.
The notice of appeal purports to be from “ an order * * * amending and modifying a judgment * * * wherein the amount of said judgment was reduced $10.” The record shows, however, that a motion was made by the defendant upon an order to show cause “ why the taxation of costs should not be reviewed and the defendant allowed to tax his costs in the sum of $10 and why said costs should not be deducted from the amount of the judgment awarded the plaintiff.” This motion was granted and an order entered “ that the taxation of costs herein be, and the same is, hereby reviewed and the defendant hereby is allowed the sum of $10 costs, and that said $10 costs be deducted from the amount of the judgment heretofore awarded plaintiff and that the judgment entered herein June 25th, 1907, be modified by deducting therefrom said sum of $10.” This motion was made and the order granted under the provisions of section 342 of the Municipal Court Act, and is not an appealable order. The, appeal should have been taken from the judgment. Bevins & Rogers App. Term Pr. 63; Spiegelman v. Union R. Co., 95 App. Div. 92; 88 N. Y. Supp. 478.
Gildersleeve and Leventritt, JJ., concur.
Appeal dismissed, with ten dollars costs.